UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-6882



In Re: MARC PIERRE HALL,

                                                           Petitioner.



             On Petition for Writ of Mandamus.   (CR-95-5)


Submitted:    December 16, 1999         Decided:     December 27, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Petition denied by unpublished per curiam opinion.


Marc Pierre Hall, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marc Pierre Hall has filed a petition for a writ of mandamus

from this court seeking to have this court order Respondent Judge

Payne to respond to a Bureau of Prisons (BOP) inquiry regarding

Hall’s judgment and conviction order and pre-sentence investigation

report.    Hall has not proven, and the district court has no record,

that the BOP made such an inquiry.     However, Hall’s motion filed

under 28 U.S.C.A. § 2255 (West Supp. 1999) is currently pending

with the Respondent judge.      That case has been proceeding in a

timely manner and does not require intervention by this court.

Mandamus is a drastic remedy to be used only in extraordinary cir-

cumstances.    See Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976).    Mandamus relief is only available when there are no

other means by which the relief sought could be granted, see In re

Beard, 811 F.2d 818, 826 (4th Cir. 1987), and may not be used as a

substitute for appeal.     See In re Catawba Indian Tribe, 973 F.2d

1133, 1135 (4th Cir. 1992).      The party seeking mandamus relief

carries the heavy burden of showing that he has “no other adequate

means to attain the relief he desires” and that his entitlement to

such relief is “clear and indisputable.”      Allied Chem. Corp. v.

Daiflon, Inc., 449 U.S. 33, 35 (1980).     Hall has not made such a

showing.    Accordingly, we deny Hall’s motion to proceed in forma

pauperis and his petition for mandamus relief.      We dispense with

oral argument because the facts and legal contentions are ade-


                                   2
quately presented in the materials before the court and argument

would not aid the decisional process.




                                                 PETITION DENIED




                                3